HOOD, Associate Judge.
This is a companion case to Dewey v. Clark, D.C.Mun.App., 61 A.2d 475, .decided by us this day. Appellant is the tenant of apartment No. 2 of the same apartment house involved in the Dewey case. In this case, as in that case, the original complaint for possession was filed by the Corbins, who joined Mrs.Cl'ark with them as a plaintiff, and thereafter when transfer of the property from the Corbins to Mrs. Clark was completed, an amended complaint was filed by Mrs. Clark as sole plaintiff. For the reasons stated in our opinion in the Dewey case, the amended complaint was improperly allowed.
Reversed.